Cross appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Carol R. Edmead, J.), entered on or about June 25, 2009, and said cross appeals having been argued by counsel for the respective parties; and due deliberation having been had *521thereon, and upon the stipulation of the parties hereto dated March 18, 2010, it is unanimously ordered that said cross appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Tom, J.P., Sweeny, Catterson, Moskowitz and DeGrasse, JJ. [Prior Case History: 2009 NY Slip Op 31497(U).]